Citation Nr: 0017792	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-32 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for service connection for 
post traumatic stress disorder (PTSD) has been submitted.


REPRESENTATION

Appellant represented by:	John Dudley Rutland, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

REMAND

The appellant served on active duty from October 1968 to July 
1970.

This appeal arises from an April 1997 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana rating decision. 

In June 2000, within 90 days after his appeal was transferred 
to the Board, the appellant, through his representative, 
submitted a statement requesting a hearing before a traveling 
Member of the Board of Veterans' Appeals.  A hearing on 
appeal will be granted if the appellant or the appellant's 
representative expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (1999).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



